DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed October 14, 2021, with respect to the rejection(s) of claim(s) 21, 26, 28 under 35 U.S.C. 102(a)(2) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Babaei et al. (US 2019/0098612).
Babaei teaches monitoring a second indication transmitted through a second DCI, wherein the second DCI is a UE-group common DCI (Section 0232, group common DCI indicates pre-emption/suspension); wherein the transmission of the UL data channel is performed according to a result of the monitoring of the second indication, and wherein the second indication is used to cancel an UL transmission (Section 0232, group common DCI is monitored, UL transmission is suspended).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21, 23, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0261281) in view of Zhang et al. (US 2019/0349864) and in further view of Babaei et al. (US 2019/0098612)
Regarding Claim 21, Jung teaches a method of a user equipment (UE) for controlling transmission power of an uplink (UL) data channel, the method comprising: applying predetermined power control different from another for transmitting an UL data channel by: applying power control for transmitting the UL data channel by: applying a single transmission power control equation for the UL data channel (Sections 0030, 0112, 0113, the power control for the PUSCH is based on the power control parameters index j, TPC closed loop index (l), and path loss index (q), said parameters are used in the equation of Section 0030); transmitting the UL data channel based on the applied power control (Sections 0030, 0112, 0113, the PUSCH is transmitted based on the power control equation of Section 0030).
Jung does not teach configuring different types of power control parameter sets and controlling the transmission power of the UL data channel based on the single transmission power control equation applied with one type of parameter set, among the configured different types of power control parameter sets wherein the one type of power control parameter set is determined based on a first indication transmitted through a first downlink control information (DCI); monitoring a second indication transmitted through a second DCI, wherein the second DCI is a UE-group common DCI; wherein the transmission of the UL data channel is performed according to a result of 
Zhang, which also teaches power control, teaches configuring different types of power control parameter sets (Sections 0084, 0086, plurality of different power control parameter sets associated with each PUSCH beam pair, a first power control parameter set associated with a first PUSCH beam pair is a first type and a second power control parameter set associated with a second PUSCH beam pair is a second type) and controlling the transmission power of the UL data channel based on the single transmission power control equation applied with one type of parameter set, among the configured different types of power control parameter sets (Section 0086, the parameters p0, alpha, path loss, fc, offset, which are used in a power control equation, make up a power control parameter set) wherein the one type of power control parameter set is determined based on a first indication transmitted through a first downlink control information (DCI) (Section 0102, PDCCH DCI is used to report the PUSCH power control parameter set).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Zhang for the purpose of providing a system that supports Massive MIMO (m-MIMO) thus enabling for the support of significant increases in data as taught by Zhang.
Babaei, which also teaches the use of DCIs, teaches monitoring a second indication transmitted through a second DCI, wherein the second DCI is a UE-group common DCI (Section 0232, group common DCI indicates pre-emption/suspension); wherein the transmission of the UL data channel is performed according to a result of 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with the above features of Babaei for the purpose of providing adequate resources for ultra-reliable low-latency communications as taught by Babaei.
Regarding Claim 28, Jung teaches a user equipment (UE) for controlling transmission power of an uplink (UL) data channel, the UE comprising: a controller configured to apply a predetermined power control different from another for transmitting the UL data channel, wherein the controller is configured to: apply a single transmission power control equation for the UL data channel (Sections 0030, 0112, 0113, the power control for the PUSCH is based on the power control parameters index j, TPC closed loop index (l), and path loss index (q), said parameters are used in the equation of Section 0030); a transmitter configured to transmit the UL data channel based on the applied power control (Sections 0030, 0112, 0113, the PUSCH is transmitted based on the power control equation of Section 0030).
Jung does not teach configure different types of power control parameter sets and set the transmission power of the UL data channel based on the single transmission power control equation to which one type of power control parameter set is applied, among the configured different types of power control parameter sets, wherein the one type of transmission power control parameter set is determined based on a first indication transmitted through a first DCI; monitor a second DCI transmitted through a 
Zhang, which also teaches power control, teaches configure different types of power control parameter sets (Sections 0084, 0086, plurality of different power control parameter sets associated with each PUSCH beam pair, a first power control parameter set associated with a first PUSCH beam pair is a first type and a second power control parameter set associated with a second PUSCH beam pair is a second type) and set the transmission power of the UL data channel based on the single transmission power control equation to which one type of power control parameter set is applied, among the configured different types of power control parameter sets (Section 0086, the parameters p0, alpha, path loss, fc, offset, which are used in a power control equation, make up a power control parameter set), wherein the one type of transmission power control parameter set is determined based on a first indication transmitted through first DCI (Section 0102, PDCCH DCI is used to report the PUSCH power control parameter set).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Zhang for the purpose of providing a system that supports Massive MIMO (m-MIMO) thus enabling for the support of significant increases in data as taught by Zhang.
Babaei, which also teaches the use of DCIs, teaches monitor a second indication transmitted through a second DCI, wherein the second DCI is a UE-group common DCI 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with the above features of Babaei for the purpose of providing adequate resources for ultra-reliable low-latency communications as taught by Babaei.
Regarding Claims 23, 30, Jung in view of Zhang and in further view of Babaei teaches all of the claimed limitations recited in Claims 21, 28.  Zhang further teaches wherein different types power control parameters sets are configured for the UE through high layer signaling (Section 0123, the RRC signalling is the higher layer signalling).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0349864) in view of Babaei et al. (US 2019/0098612)
Regarding Claim 26, Zhang teaches a method of a base station for receiving an uplink (UL) data channel, the method comprising: transmitting different types of power control parameter sets through high layer signaling to a user equipment (UE) (Section 0123, the RRC signalling is the higher layer signalling); transmitting a first indication through a first DCI to the UE, wherein the first indication indicates one type of power control parameter set being applied to a single transmission power control equation for the UL data channel, among the different types of power control parameter sets 
Zhang does not teach wherein the reception of the UL data channel is performed according to a result of no transmission of a second indication through a second DCI to the UE, wherein the second DCI is a UE-group common DCI, and wherein the second indication is used to cancel an UL transmission.
Babaei, which also teaches the use of DCIs, teaches wherein the reception of the UL data channel is performed according to a result of no transmission of a second indication through a second DCI to the UE (Section 0232, group common DCI indicates pre-emption/suspension, the pre-emption/suspension indicates no transmission), wherein the second DCI is a UE-group common DCI, and wherein the second indication is used to cancel an UL transmission (Section 0232, group common DCI is monitored, UL transmission is suspended).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
December 2, 2021